DETAILED ACTION
Claim Status
Applicant’s election without traverse of Group I (claims 1-14) and the composition ingredients of Example 1 shown on page 10-11 of the specification in the reply filed on 01/22/2011 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021. 
Claims 1-14 are under current examination. 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 03/20/2019 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 appears to be a duplicate claim to claim 3 as both claims are to the second tablet layer comprising 20-40% microcrystalline cellulose.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (United States Patent 8,637,078) in view of Kim et al. (KR20090131472-Engl translation attached). 
Claim 1 is to a pharmaceutical tablet with a first layer comprising telmisartan, and a second layer comprising hydrochlorothiazide and amlodipine, wherein the second layer 5comprises 10-60% mannitol, 10-50% microcrystalline cellulose and 5-25% corn starch.
Nakatani et al. teach bi-layered tablets comprising a first layer of telmisartan and a second layer that comprises hydrochlorothiazide diuretic, see abstract and column 1, lines 58-67 and column 2, lines 1-19. Nakatani teaches that the diuretic can be combined with anti-hypertensive agents acting on the basis of a different mode of action to achieve synergistic therapeutic efficacy, see column 1, lines 58-67. The second tablet layer comprises 25-85% by weight filler, 1-40% by weight binder, 0.5-10% by weight a granulation binder and 1-10% by weight disintegrant, see column 6, lines 25-31. Fillers are taught to include mannitol, see column 5, lines 55-56 and column 7, lines 1-2. Suitable disintegrants are taught to include corn starch, and suitable binders include microcrystalline cellulose, see column 5 lines 58-66 and column 6, lines 1-4. In the alternative to the disintegrant, corn starch can be added as a further excipient present in a range from 0-20% by weight, see column 5, line 25 and column 6 lines 10 and 30-32. With regards to the amount of the microcrystalline cellulose, mannitol and the corn starch, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
 Nakatani teaches that the bilayer tablets obtained release the active ingredients rapidly and in a largely pH-independent fashion, with complete release occurring within less than 60 min and release of the major fraction occurring within less than 45 min. The dissolution/-disintegration kinetics of the bilayer tablet may be controlled in different ways. For instance, both layers may dissolve/disintegrate simultaneously. Preferably, however, the second tablet layer containing the diuretic disintegrates first whereas the first tablet layer containing telmisartan dissolves in parallel or subsequently. Normally, at least 80% and typically at least 90% of the drug load are dissolved after 45 min, see column 11, lines 13-24. 
	Nakatani does not expressly teach that the second layer contains amlodipine combined with the hydrochlorothiazide diuretic. 
Kim et al. teach tablets comprising a combination of amlodipine and hydrochlorothiazide, see pages 1-3. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing g side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. 
	It would have been prima facie obvious to provide amlodipine with the hydrochlorothiazide of Nakatani et al. 
	One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given the combination results in synergistic effects 
With regards to the dissolution profiles of claims 8-14, it is noted that given the modified Nakatani renders obvious dual layered tablets comprising the same excipients in the second layer in overlapping ranges, the release profiles would necessarily follow as a composition and its properties are inseparable absent evidence to the contrary. Additionally, Nakatani teaches that the dissolution/-disintegration kinetics of the bilayer tablet may be controlled in different ways. For instance, both layers may dissolve/disintegrate simultaneously. Preferably, however, the second tablet layer containing the diuretic disintegrates first whereas the first tablet layer containing telmisartan dissolves in parallel or subsequently. Normally, at least 80% and typically at least 90% of the drug load are dissolved after 45 min, see column 11, lines 13-24. Thus, Nakatani renders it obvious to adjust the release profile of the bi-layered tablets.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,637,078 in view of Kim et al. (KR20090131472-Engl translation attached). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of Patent ‘078 comprise a bi-layered tablet that comprises telmisartan and a second layer comprising hydrochlorothiazide. The tablets are fast disintegrating. The second layer comprises excipients including mannitol and crystalline cellulose. Microcrystalline cellulose is taught as an alternative to the crystalline cellulose. Furthermore, the second tablet layer can comprises 25-85% by weight filler, 1-40% by weight binder, 0.5-10% by weight a granulation binder and 1-10% by weight disintegrant, see column 6, lines 25-31. Fillers are taught to include mannitol, see column 5, lines 55-56 and column 7, lines 1-2 and claims 1-2. Suitable disintegrants are taught to include corn starch as a further excipient and suitable binders include microcrystalline cellulose in the alternative to crystalline celluloses, see column 5 lines 58-66 and column 6, lines 1-4. With regards to the dissolution profile it is noted that given Patent ‘078 renders obvious dual layered tablets comprising the same excipients in the second layer in overlapping ranges, the release profiles would necessarily follow as a composition and its properties are inseparable absent evidence to the contrary. Additionally, Patent ‘078 teaches that the dissolution/-disintegration kinetics of the bilayer tablet may be controlled in different ways. For instance, both layers may dissolve/disintegrate simultaneously. Preferably, however, the second tablet layer containing the diuretic disintegrates first whereas the first tablet layer containing telmisartan dissolves in parallel or subsequently. Normally, at least 
	The difference between the instant claims and that of Patent ‘078 is that the instant claims comprise amlodipine in the second layer with the hydrochlorothiazide diuretic. 
	However, Kim et al. teach tablets comprising a combination of amlodipine and hydrochlorothiazide, see pages 1-3. Kim et al. teach that combinations of amlodipine and hydrochlorothiazide as a diuretic provides synergistic effects in terms of minimizing g side effects such as hypertension, and edema, and treating senile systolic hypertension, see pages 2-3. 
	It would have been prima facie obvious to provide amlodipine with the hydrochlorothiazide of Nakatani et al. 
	One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success given the combination results in synergistic effects and Nakata suggests that the diuretics are combinable with anti-hypertensive agents as they are known to achieve synergistic therapies. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619